Exhibit 10.1

LOGO [g86507g76p43.jpg]

April 12, 2010

Mr. Tony Allan

11 South Pine Circle

Belleair, FL 33756

Dear Tony:

It is with great pleasure that we extend this formal offer to you to join Masimo
as Chief Operations Officer reporting to me. A detailed job description will be
provided during your New Hire Orientation.

Terms and conditions of this offer include the following:

 

Starting Date:    No later than May 24, 2010. Annual Salary:    You will be paid
a bi-weekly salary of $12,115.38, which for illustrative purposes only, equates
to, $315,000 annually. Annual Bonus:    You will be eligible to participate in
Masimo’s Bonus Plan for up to 40% of your salary based on Company and individual
objectives being met. Relocation:    You agree to relocate your residence to
Orange County within 120 days of your Start Date. The Company will reimburse you
for up to $75,000 toward relocation costs in accordance with our Company
relocations guidelines (attached). Benefits:    Benefits including health/dental
and other insurance, 401(k), vacation, holiday, and sick leave will be per
Company policy. Insurance coverage will begin the first of the month following
employment.

As a member of our Team, you will be eligible to receive options under Masimo’s
Stock Option Plan as determined by the Board of Directors. It will be
recommended to the Board to issue you an option to purchase 150,000 shares of
Common Stock, vesting 20% per year over five years and exercisable at fair
market value at the time the option is granted.

This offer is contingent upon your signing an Employee Confidentiality Agreement
and Arbitration Agreement at the start of your employment, satisfactory
verification of your references, background check and drug screening, and
confirmation that you are not under any contractual or legal restrictions with a
previous employer that may impair your ability to perform your duties for
Masimo. On your first day of employment, you must provide proof of eligibility
to work in the United States.



--------------------------------------------------------------------------------

Mr. Tony Allan

April 12, 2010

Page 2 of 2

 

Employment with Masimo is “at-will” and not for a specific term. This means that
either you or the Company is free to terminate your employment relationship at
any time with or without reason or advanced notice. You will receive a copy of
Masimo’s Employee Handbook during your new hire orientation. It is your
responsibility to familiarize yourself with the contents of the Handbook as well
as Company policies and procedures.

This letter sets forth all the terms of our offer and it supersedes all prior
offers, agreements and discussions, whether written or oral. The terms of this
offer cannot be modified or amended by any supervisor or by any action of Masimo
except a written agreement signed by an officer of the Company.

Please acknowledge your acceptance of this offer by signing below and returning
the original. If we have not received your signed acceptance by April 16, 2010,
this offer will be withdrawn.

If there are any questions relative to this offer or any aspects of the Company,
please feel free to contact me. We look forward to your joining our Team, and we
are confident your employment will be a mutually rewarding experience.

Sincerely,

 

/s/ JOE KIANI

   

4/12/10

Joe Kiani

Chairman and CEO

    Date Offer Acceptance:    

/s/ TONY ALLAN

   

4/14/10

Tony Allan     Date